DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the correspondence filled on 7/23/20.
Claims 1-20 are presented for examination.

IDS Considerations

The information disclosure statement (IDS) submitted on 7/23/20, 7/29/20 and 8/4/21 is/are being considered by the examiner as the submission is in compliance with the provisions of 37 CFR 1.97.

Claim Objections

Claims 17 objected to because of the following word “sor” as typographical informalities:  Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claims 1-2, 5, 7-9, 11-15 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (U.S. Pub. No. 20200122830 A1), in view of Enke (WO 2017004311 A1).

Regarding to claim 1 and 13:

13. Anderson teach a moveable object, comprising: one or more propulsion devices; and (Anderson [0073] FIG. 1 depicts Aerial vehicle 10 may be an unmanned aerial vehicle (UAV) or other flight capable robot)
an integrated controller in communication with the one or more propulsion devices and configured to control the moveable object, the controller comprising: (Anderson [0205] depicted in FIG. 14G, one or more emitter arrays 1471, 1472 and 1473 may be integrated into a mobile landing platform 1468 that is coupled to a housing 1463 that encompasses a base station 1464 and spooler 1466 connected to UAV 1460. An optical sensor on UAV 1460 may utilize the signals propagated by emitter arrays 1471, 1472 and 1473 to determine its position, orientation and/or to land on the mobile landing platform. For example, in an application where a UAV must follow a moving vehicle, boat, or towed landing platform, the signals from the emitter arrays in the mobile landing platform will allow for precision takeoff/landing using a local X-Y position reference frame and altitude/orientation computation)

a connector; (Anderson [0340] the first UAV can be operated from its separate control station, or optionally, by connecting 4006 the first UAV to a communications network such as a cellular network (3G/4G) or a wired Ethernet [connector] via the tether, the network operating one or a plurality of UAVs)
a movement control subsystem communicatively coupled to the connector and configured to control movement of the movable object; (Anderson [0205] depicted in FIG. 14G, one or more emitter arrays 1471, 1472 and 1473 may be integrated into a mobile landing platform 1468 that is coupled to a housing 1463 that encompasses a base station 1464 and spooler 1466 connected to UAV 1460. An optical sensor on UAV 1460 may utilize the signals propagated by emitter arrays 1471, 1472 and 1473 to determine its position, orientation and/or to land on the mobile landing platform. For example, in an application where a UAV must follow a moving vehicle, boat, or towed landing platform, the signals from the emitter arrays in the mobile landing platform will allow for precision takeoff/landing using a local X-Y position reference frame and altitude/orientation computation)
and configured to provide visualization of an operating environment surrounding the movable object; (Anderson [0130] the OCU 50 executes an OCU application providing flight controls to an operator. The flight controls include, but are not limited to, yaw controls, LED controls, altitude adjustment, and landing controls. The yaw controls may be needed if a landing leg is interfering with the field of view of the camera. [0218] one or more onboard cameras or imaging devices can also be used to transmit region that can be used for identifying UAV position)
and a platform subsystem communicatively coupled to the connector and (Anderson [0241] FIG. 16, an aerial vehicle system includes an aerial vehicle 1607, which is connected to ground-based equipment. This equipment includes a robotic spooler 1603, which manages the filament; a base station 1602, which converts AC to DC voltage, and acts as the vehicle's communications hub, and a generator 1601 or line power source. The aerial vehicle 1607 includes a body 1604 with a number of struts 1605 extending therefrom. Each strut 1605 has a thruster (e.g., a propeller coupled to a motor) disposed at its distal end. The body 1604 houses on-board circuitry such as power conversion circuitry, vehicle control circuitry, and sensor circuitry.[0242] The base station 1602 provides power (e.g., DC power) to the aerial vehicle 1607 over the filament 1606 for powering the on-board circuitry and the thrusters)
configured to provide timing (Anderson [0282] In another embodiment, while not a physical tether, a wireless link can be used as the communications medium as long as it meets the BER, timing/synchronization, delay variation, and latency requirements outlined in CPRI Specification V6.0) and power management (Anderson [0080] FIG. 3C, the aerial vehicle 10 may include a battery compartment 307 that provides an enclosure for installation and retention of the battery pack assembly and a battery lid assembly 308 that provides an environmental seal for the battery compartment. The system may include power management features) to the movement control subsystem (Anderson [0216] an onboard power management processor can be programmed to employ a software module that is configured to instruct a power management controller to allocate power based on a prioritized ranking of tasks to be performed. A more power consuming radar scanning protocol, for example, can  and the vision subsystem. (Anderson [0192] each UAV can use the flight control system to rotate and/or translate the UAV in space to scan a particular field of view, or use a gimbal mounted radar emitter to control beam direction, or can also use electronic scanning alone or in combination with one or more of these scanning modes to control beam direction. An aerial vehicle including a mounted radar assembly 1420 and a camera 1422 can be configured on a gimbal along the central axis of the vehicle as shown in FIG. 14B)

Anderson do not explicitly teach a vision subsystem communicatively coupled to the connector.

However Enke teach a vision subsystem communicatively coupled to the connector. (Enke [0089] the gimbal controller 330 is communicatively coupled with the camera 450 through one or more camera interface 350 connectors. The camera interface 350 connectors can include camera communication interfaces such as universal serial bus (USB) or HDMI)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Anderson, further incorporating Enke in video/camera technology. One would be motivated to do so, to incorporate a vision subsystem communicatively coupled to the connector. Functionality will improve user experience.

Regarding to claim 2 and 14:

2. Anderson teach the controller of claim 1, wherein the vision subsystem is configured to provide the visualization at least partially based on data obtained by the imaging device, (Anderson [0130] the OCU 50 executes an OCU application providing flight controls to an operator. The flight controls include, but are not limited to, yaw controls, LED controls, altitude adjustment, and landing controls. The yaw controls may be needed if a landing leg is interfering with the field of view of the camera. [0218] one or more onboard cameras or imaging devices can also be used to transmit region that can be used for identifying UAV position)

Anderson do not explicitly teach further comprising: a gimbal control subsystem communicatively coupled to the connector and configured to control operation of a gimbal positioned on the movable object; and an imaging subsystem communicatively coupled to the connector and configured to control operation of an imaging device mounted on the gimbal, and wherein the platform subsystem is further configured to provide timing and power management to the gimbal control subsystem and the imaging subsystem.

However Enke teach further comprising: a gimbal control subsystem communicatively coupled to the connector and configured to control operation of a gimbal positioned on the movable object; (Enke Fig. 2A [0061] the gimbal control  and an imaging subsystem communicatively coupled to the connector (Enke Fig. 2A [0060] the camera mount 220 may include electrical connection points for the coupled camera. The electrical connection points can be used to power the camera and/or communicate signals between the camera and the gimbal 210 and/or components of the aerial vehicle 110) and configured to control operation of an imaging device mounted on the gimbal, (Enke Fig. 2A [0061] the gimbal control system can detect the orientation of the gimbal 100 and camera, determine a preferred orientation of the camera, and control the motors of the gimbal in order to re-orient the camera to the preferred position) and wherein the platform subsystem is further configured to provide timing (Enke [0021] FIG. 7B illustrates a time chart of the latency through each module of the pipeline) and power management to the gimbal control subsystem and the imaging subsystem. (Enke [0083] the power subsystem 340 may be configured to manage and supply power to the components of the EC system 310. The power subsystem 340 can include a battery pack and a protection circuit module as well as a power control / battery management system)

Regarding to claim 5 and 17:

5. Anderson teach the controller of claim 2, Anderson do not explicitly teach further comprising a data storage device accessible to at least one of the movement control subsystem, the gimbal control subsystem, the imaging subsystem, the vision subsystem, or the platform subsystem.

However Enke teach further comprising a data storage device accessible to at least one of the movement control subsystem, the gimbal control subsystem, the imaging subsystem, the vision subsystem, or the platform subsystem. (Enke [0082] the sensor data from the sensor subsystem 335 may comprise sensor metadata and can be integrated with images and/or metadata from a camera. The images from the camera, which may also include additional metadata, can be transmitted wirelessly to other devices and/or stored for later playback. When the images are displayed (e.g., played in real time or from storage), the sensor data can be extracted from it and provided for display on a screen, e.g., the screen 170 of the remote controller 120 or a screen of a computing device (e.g., laptop, smartphone, tablet, desktop computer, etc.))

Regarding to claim 7:

7. Anderson teach the controller of claim 5, Anderson do not explicitly teach wherein the data storage device comprises a plurality of data ports, and wherein each of the movement control subsystem, the vision subsystem, the gimbal control subsystem, the imaging subsystem, and the platform subsystem is communicatively coupled to the data storage device via a unique data port.

wherein the data storage device comprises a plurality of data ports, and wherein each of the movement control subsystem, the vision subsystem, the gimbal control subsystem, the imaging subsystem, and the platform subsystem is communicatively coupled to the data storage device via a unique data port. (Enke [0097] examples of I/O ports or interfaces include USB ports, HDMI ports, Ethernet ports, audio ports, and the like. Furthermore, embodiments of the I/O interface 560 may include wireless ports that can accommodate wireless connections. Examples of wireless ports include BLUETOOTH, Wireless USB, Near Field Communication (NFC), and the like. The I/O interface 560 may also include an interface to synchronize the camera 450 with other cameras or with other external devices, such as a remote control, a second camera, a smartphone, a client device, or a video server)

Regarding to claim 8 and 18:

8. Anderson teach the controller of claim 2, wherein the platform subsystem further comprises a data port configured as a universal debug port to the movement control subsystem, (Anderson [0089] the Ethernet I/O port may provide a connector interface to the OCU 50 or router/switch and may be used for debug or lab operations) 
the imaging subsystem, and the vision subsystem. (Anderson [0192] each UAV can use the flight control system to rotate and/or translate the UAV in space to scan a particular field of view, or use a gimbal mounted radar emitter to control beam direction,  

Anderson do not explicitly teach the gimbal control subsystem.

However Enke teach the gimbal control subsystem. (Enke Fig. 2A [0061] the gimbal control system can detect the orientation of the gimbal 100 and camera, determine a preferred orientation of the camera, and control the motors of the gimbal in order to re-orient the camera to the preferred position) 

Regarding to claim 9 and 19:

9. Anderson teach the controller of claim 2, the imaging subsystem, and the vision subsystem. (Anderson [0192] each UAV can use the flight control system to rotate and/or translate the UAV in space to scan a particular field of view, or use a gimbal mounted radar emitter to control beam direction, or can also use electronic scanning alone or in combination with one or more of these scanning modes to control beam direction. An aerial vehicle including a mounted radar assembly 1420 and a camera 1422 can be configured on a gimbal along the central axis of the vehicle as shown in FIG. 14B)
wherein the platform subsystem further comprises a power controller configured to manage power consumption of the movement control subsystem, the gimbal control subsystem.

However Enke teach wherein the platform subsystem further comprises a power controller configured to manage power consumption of the movement control subsystem, (Enke [0083] the power subsystem 340 may be configured to manage and supply power to the components of the EC system 310. The power subsystem 340 can include a battery pack and a protection circuit module as well as a power control / battery management system) the gimbal control subsystem. (Enke Fig. 2A [0061] the gimbal control system can detect the orientation of the gimbal 100 and camera, determine a preferred orientation of the camera, and control the motors of the gimbal in order to re-orient the camera to the preferred position) 

Regarding to claim 11:

11. Anderson teach the controller of claim 1, Anderson do not explicitly teach further comprising: a dedicated connector configured to connect the movement control subsystem and the platform subsystem.

However Enke teach further comprising: a dedicated connector configured to connect the movement control subsystem and the platform subsystem. (Enke [0111] the communication subsystem 670 may include electronics, firmware and 

Regarding to claim 12:

12. Anderson teach the controller of claim 11, Anderson do not explicitly teach wherein the movement control subsystem further comprises a first dedicated internal data port configured to connect the movement control subsystem to a first end of the dedicated connector, and the platform subsystem further comprises a second dedicated internal data port configured to connect the platform subsystem to a second end of the dedicated connector.

However Enke teach wherein the movement control subsystem further comprises a first dedicated internal data port configured to connect the movement control subsystem to a first end of the dedicated connector, and the platform subsystem further comprises a second dedicated internal data port configured to connect the platform subsystem to a second end of the dedicated connector. (Enke [0111] the communication subsystem 670 may include electronics, firmware and interfaces for communications. The communications subsystem 670 can include one or more of wireless communication mechanisms, for example, Wi-Fi (short and long range), cellular/mobile communication systems (e.g., long term evolution (LTE), 3G/4G/5G), BLUETOOTH, etc. The communication subsystem 670 can include wired communication mechanisms such as Ethernet, USB, and HDMI. The communication subsystem 670 can be used to allow for third-party services to provide over the air or hardwire link updates, such as firmware updates to the remote controller 120. It is noted that in some example embodiments, the communication subsystem 670 can include two (or more) different Wi-Fi radios for communication. For example, one radio can be configured to be a dedicated connection between a Wi-Fi radio in the communication subsystem 670 of the remote controller 120 and a Wi-Fi radio in the communication subsystem 360 of the aerial vehicle 1 10. This dedicated radio link (or communication coupling) may be for transmitting and receiving communications associated with flight control. The dedicated link can help enhance communication between the devices as no 

Regarding to claim 15:

15. Anderson teach the movable object of claim 13, wherein the movable object is an unmanned aerial vehicle (UAV). (Anderson Fig. 1 [0192] each UAV can use the flight control system to rotate and/or translate the UAV in space to scan a particular field of view)

Claims 3-4 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (U.S. Pub. No. 20200122830 A1), in view of Enke (WO 2017004311 A1), further in view of Fisher (U.S. Pub. No. 20170053674 A1).

Regarding to claim 3:

3. Anderson teach the controller of claim 2, wherein the platform subsystem further comprises: and the vision subsystem. (Anderson [0192] each UAV can use the flight control system to rotate and/or translate the UAV in space to scan a particular field of view, or use a gimbal mounted radar emitter to control beam direction, or can also use electronic scanning alone or in combination with one or more of these scanning modes to control beam direction. An aerial vehicle including a mounted radar 

Anderson do not explicitly teach a timer configured to provide a universal timing reference to the movement control subsystem, the imaging subsystem, 
the gimbal control subsystem.

However Enke teach the gimbal control subsystem, (Enke Fig. 2A [0061] the gimbal control system can detect the orientation of the gimbal 100 and camera, determine a preferred orientation of the camera, and control the motors of the gimbal in order to re-orient the camera to the preferred position) 

The motivation for combining Anderson and Enke as set forth in claim 1 is equally applicable to claim 3.

However Fisher teach a timer configured to provide a universal timing reference to the movement control subsystem, the imaging subsystem. (Fisher [0044] FIG. 3, a block diagram of a time-stamp sync subsystem [universal timing reference] is shown, including a GPS receiver 34, a flight control MCU 36 [movement control subsystem], a real-time clock MCU 38, a video encoder 42 [imaging subsystem] and a WiFi communication system 32. GPS receiver 34 is functionally connected to flight control MCU 36 and real-time clock MCU 38 by a Serial Peripheral Interface (SPI) bus 44. GPS receiver 34 is the SPI master and both flight control MCU 36 and clock MCU 38 are SPI 

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Anderson, further incorporating Enke and Fisher in video/camera technology. One would be motivated to do so, to incorporate a timer configured to provide a universal timing reference to the movement control subsystem, the imaging subsystem. Functionality will improve user experience.

Regarding to claim 4 and 16:

16. Anderson teach the movable object of claim 13, Anderson do not explicitly teach wherein the platform subsystem further comprises: a timer configured to provide a universal timing reference to the movement control subsystem and the vision subsystem.

However Fisher teach wherein the platform subsystem further comprises: a timer configured to provide a universal timing reference to the movement control subsystem and the vision subsystem. (Fisher [0044] FIG. 3, a block diagram of 

Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (U.S. Pub. No. 20200122830 A1), in view of Enke (WO 2017004311 A1), further in view of Enke_20190098191 (U.S. Pub. No. 20190098191 A1)

Regarding to claim 6:

6. Anderson teach the controller of claim 5, Anderson do not explicitly teach where in the data storage device comprises a double data rate (DDR) random-access memory.

where in the data storage device comprises a double data rate (DDR) random-access memory. (Enke_20190098191 [0056] the processing apparatus 362 may include one or more DRAM modules such as double data rate synchronous dynamic random-access memory (DDR SDRAM))

The motivation for combining Anderson and Enke as set forth in claim 1 is equally applicable to claim 6. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Anderson, further incorporating Enke and Enke_20190098191 in video/camera technology. One would be motivated to do so, to incorporate where in the data storage device comprises a double data rate (DDR) random-access memory. Functionality will improve user experience.

Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (U.S. Pub. No. 20200122830 A1), in view of Enke (WO 2017004311 A1), further in view of Downey (U.S. Pub. No.  9273981 B1) 

Regarding to claim 10 and 20:

10. Anderson teach the controller of claim 2, Anderson do not explicitly teach wherein the platform subsystem further comprises a bandwidth manager configured to manage bandwidth consumption of the movement control subsystem, the gimbal control subsystem, the imaging subsystem, and the vision subsystem.

However Downey teach wherein the platform subsystem further comprises a bandwidth manager configured to manage bandwidth consumption of the movement control subsystem, the gimbal control subsystem, the imaging subsystem, and the vision subsystem. (Downey col. 2 line 52-57 the example flight core processing system maintains power and/or bandwidth requirements of flight critical systems. Additionally, the example payload core processing system manages power and/or bandwidth requirements of non-flight critical payload systems (e.g., sensors, cameras, gimbal systems))

The motivation for combining Anderson and Enke as set forth in claim 1 is equally applicable to claim 10. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Anderson, further incorporating Enke and Downey in video/camera technology. One would be motivated to do so, to incorporate wherein the platform subsystem further comprises a bandwidth manager configured to manage bandwidth consumption of the movement control subsystem. Functionality will improve user experience.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIM N NIRJHAR whose telephone number is (571) 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on (571) 272-7331.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NASIM N NIRJHAR/Primary Examiner, Art Unit 2482